Graffeo, J.
(dissenting). The issue in this case is whether the evidence before the grand jury was legally sufficient to establish the charge of first-degree robbery under Penal Law § 160.15 (3). The proof to support the element that defendant actually possessed a dangerous instrument consisted of his own statements made in the course of the bank robbery, when he indicated that he was armed with a gun and would shoot if his demand for money was not satisfied. Because I disagree with the majority’s conclusion that this evidence of possession was legally insufficient, I respectfully dissent.
As relevant here, a person is guilty of robbery in the first *621degree when he forcibly steals property and “[u]ses or threatens the immediate use of a dangerous instrument” during the commission of the crime (Penal Law § 160.15 [3]). A dangerous instrument means “any instrument, article or substance . . . which, under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or other serious physical injury” (Penal Law § 10.00 [13]). Although Penal Law § 160.15 (3) does not expressly require actual possession of a dangerous instrument as an element of the crime, we engrafted such a requirement in People v Pena (50 NY2d 400 [1980], cert denied 449 US 1087 [1981]). More recently, we left open the question posed here — whether a defendant’s statement identifying the type of dangerous instrument he possesses coupled with a threat to use it constitutes legally sufficient evidence of possession under the first-degree robbery statute (see People v Ford, 11 NY3d 875, 878 n 2 [2008]).
As the majority points out, there is Appellate Division authority supporting a special rule for Penal Law § 160.15 (3) cases, which has been articulated as follows: “A defendant’s statement that he has a weapon or a threat that he will kill or harm his alleged victim is insufficient, without more, to sustain a conviction for an offense requiring proof that the defendant used or threatened to use a dangerous instrument” (People v Peralta, 3 AD3d 353, 355 [1st Dept 2004], lv denied 2 NY3d 764 [2004]).1 Although the majority embraces such a rule, this approach is both unwarranted and inconsistent with our precedents.
Certainly, the rule described in Peralta cannot be traced to our decision in Pena. In Pena, defendant Turrell made a verbal threat — telling the victim “if you run, I’ll shoot you” — while brandishing his arm inside of a brown paper bag (Pena, 50 NY2d at 406). At trial, however, the People’s theory was that the dangerous instrument Turrell possessed during the robbery was not a gun but the knife later recovered from defendant Pena, who was holding a paper bag with a knife when the two were apprehended shortly after the crime. The People therefore did not rely on Turrell’s statement to establish possession of a weapon since a knife had been recovered from one of the suspects. And, although we concluded that actual possession of *622a dangerous instrument was a required element in Pena, we did not suggest that an admission corresponding to the weapon alleged to have been possessed would be viewed as insufficient to support the conviction.
Moreover, the Peralta rule is contrary to the well-established principle that “[a]dmissions by a party of any fact material to the issue are always competent evidence against him, wherever, whenever, or to whomsoever made” (People v Chico, 90 NY2d 585, 589 [1997] [internal quotation marks and citations omitted]; see also People v Casey, 95 NY2d 354, 362 [2000]). Indeed, an admission constitutes “direct proof” of the matter asserted (People v Rosner, 67 NY2d 290, 295 [1986]; see also People v Licitra, 47 NY2d 554, 558-559 [1979], rearg denied 53 NY2d 938 [1981]; Prince, Richardson on Evidence § 8-202, at 511 [Farrell 11th ed] [recognizing that “an admission is received on trial as evidence of the fact stated”]).
Consistent with these precedents, I believe that a grand jury can rationally draw the inference that Pena’s actual possession requirement is satisfied where a defendant, by his own statements or admissions, claims to possess a weapon, identifies the type of weapon and includes a threat to use the weapon to cause harm to the victim if the victim does not comply with the demand. The proof presented to the grand jury in this case satisfied these criteria. Defendant handed the bank teller a note stating, “I have A Gun Fill bag, Dont say anything, or I’ll shoot.” In effect, defendant admitted that he possessed a weapon — a gun — and threatened to fire the gun if his demands were not met. I see no principled reason why a jury could not reasonably credit defendant’s admission that he was carrying a gun, the only element disputed by defendant. Consequently, under the circumstances of this case, I would hold that “the evidence viewed in the light most favorable to the People, if unexplained and uncontradicted, would warrant conviction by a petit jury” (People v Bello, 92 NY2d 523, 525 [1998] [internal quotation marks and citations omitted]).2
*623To be sure, there may be cases in which a defendant’s statement is too vague to establish possession of a dangerous instrument. For example, a defendant’s threat to injure or kill a robbery victim, without more, would clearly be deficient. The evidence would also fall short where a defendant does not indicate the type of weapon he is claiming to possess or fails to adequately communicate the threat. In this case, however, defendant clearly asserted that he possessed a gun and would shoot if the bank teller did not empty her money drawer.
This is also not a case in which the defendant was apprehended at the scene immediately after the crime with no weapon in his possession. Here, defendant was not arrested until months after the bank robbery, which gave him ample opportunity to dispose of the gun.
Finally, this Court has already departed from the plain language of Penal Law § 160.15 (3) by adding an actual possession requirement in Pena. 3 The majority now takes a further step away from the language of the statute by precluding the first-degree prosecution of individuals who undeniably “threaten[ ] the immediate use of a dangerous instrument” during the course of a robbery. This is so because the majority’s conclusion that a jury, as a matter of law, may not rely on a defendant’s own statements to find actual possession of a weapon under Penal Law § 160.15 (3) effectively means that a defendant must actually produce the weapon in clear view during the course of the robbery4 or be arrested at the scene while still in possession of the weapon. Hence, the majority is rewarding those who conceal dangerous instruments during robberies and avoid apprehension long enough to rid themselves of their *624weapons since they can be charged only with third-degree robbery. Why encourage weapon concealment and create this disparity when it is required neither by the language of the statute nor the Pena rule?
Because I conclude that defendant’s admission provided legally sufficient evidence, not only of a threat to use a dangerous instrument but also of his actual possession of the dangerous instrument, I would reverse and reinstate the indictment for first-degree robbery.
Chief Judge Lippman and Judges Pigott and Jones concur with Judge Ciparick; Judge Graffeo dissents and votes to reverse in a separate opinion in which Judges Read and Smith concur.
Order affirmed.

. Ironically, it was not necessary to formulate this rule in Peralta because there was no such admission in that case. Rather, the defendant there was alleged to have placed a “hard object” against the victim’s hack, but there was no allegation of any admission made by the defendant indicating that he possessed a weapon (Peralta, 3 AD3d at 354).


. To the extent the People were required to show that the gun was operable to satisfy the “dangerous instrument” requirement of Penal Law § 160.15 (3), defendant’s threat to shoot constituted legally sufficient evidence of its operability (see People v Dodt, 61 NY2d 408, 415 [1984]; United States v Marshall, 427 F2d 434, 437 [2d Cir 1970]; see also People v Pettigrew, 14 NY3d 406, 409 [2010]).


. Although the Court in Pena examined some of the earlier legislative history underlying Penal Law § 160.15 (3) (see Pena, 50 NY2d at 407 n 2), it failed to discuss what is in my view the most pertinent legislative amendment. The 1965 version of the statute provided that a person was guilty of first-degree robbery if, during the course of the robbery, he “[i]s armed with and uses or threatens the immediate use of a dangerous instrument” (L 1965, ch 1030 [emphasis added]). Clearly, the 1965 version contained an actual possession requirement. In 1967, however, the Legislature amended the statute by deleting the phrase “[i]s armed with” (see L 1967, ch 791, § 22), resulting in the current wording of the statute that strongly suggested that the Legislature did not intend for actual possession to remain an element. That being said, the People do not ask us on this appeal to revisit Pena.


. Penal Law § 160.15 (4) separately specifies that a person is guilty of first-degree robbery if he displays what appears to be a firearm during the commission of the crime.